Appeal from an order of the Supreme Court, Monroe County (Ann Marie Taddeo, J.), entered August 22, 2014. The order, insofar as appealed from, denied that part of defendant’s motion seeking dismissal of plaintiffs’ claim for punitive damages.
It is hereby ordered that the order insofar as appealed from is unanimously reversed on the law without costs and that part of defendant’s motion seeking dismissal of plaintiffs’ claims for punitive damages is granted.
Same memorandum as in Miller v Allstate Indent. Co. ([appeal No. 1] 132 AD3d 1306 [2015]).
Present — Scudder, P.J., Smith, Carni, Lindley and DeJoseph, JJ.